El Juez Asociado Señor. Aldrey,
emitió la opinión del tribunal.
Las compañías de seguros United Life Insurance Oo. y London Assurance expidieron en diciembre de 1927 y entre-garon a la Central Vannina dos pólizas de seguro cada una de ellas, una contra incendio y otra contra terremoto, cuyas primas ascendieron en total a $2,101.84, y en 5 de febrero de 1930 ambas compañías presentaron moción a la Corte de Dis-trito de San Juan en los procedimientos de administración judicial de la Central Vannina promovidos por Sucesores de Abarca, S. en O., para que la corte autorizara al síndico de la central a pagar el importe de tales primas. Se opuso el síndico de la central don Rafael Martínez Domínguez ale-gando que dichas primas han sido pagadas, y en vista de *798las pruebas que fueron presentadas la corte negó las peti-ciones de las compañías, las que apelaron esa resolución.
El único motivo alegado para esa apelación es que la corte inferior cometió error al dictar la resolución apelada.
De la prueba aparece que un empleado de la casa Sobrinos de Izquierdo y Cía., agente en esta Isla de las dos compañías apelantes, fué el 8 de junio de 1928 donde el síndico de la Yannina a cobrarle los $2,101.84 importe de esas primas; que el síndico dijo al Sr. Hastrup que las pagase; y que Hastrup, después de deducir $255.08 por su comisión de corretaje de 12% por ciento sobre las primas netas, o sea, sin contar los sellos de rentas, entregó el resto de $1,846.76 a dicho cobrador como pago de esas primas en un cheque, que fué entregado por dicho cobrador al Sr. Trigo, presidente de la casa Sobrinos de Izquierdo y Cía., diciéndole que había sido cobrado el 12% por ciento de comisión y que había aceptado el cheque sujeto a confirmación de la casa. El expresado cheque fué cobrado por Sobrinos de Izquierdo.
En el juicio .se probó también que el Sr. Hastrup es corre-dor de pólizas de seguro, que intervino como tal en las pó-lizas en cuestión y que los corredores cobran en esta Isla como comisión un 12% por ciento del valor neto de las pri-mas.
El apelante dice en su alegato que los premios tenían que ser pagados directamente al agente por el síndico “abo-nando entonces el agente al broker Sr. Hastrup el 10 por ciento del valor neto de las pólizas como comisión de corre-taje.” De modo que las compañías apelantes reconocen que su agente tenía que abonar al corredor Hastrup el 10 por ciento de las primas netas como comisión por su corretaje, sin que exista prueba en los autos de que el 10 por ciento y no el 12% es lo que en tales casos se paga en esta Isla. El síndico de la Yannina negó en su declaración que hubiera aceptado entenderse directamente con Sobrinos de Izquierdo *799j dijo que las pólizas no se hubieran hecho sin la interven-ción del Sr. Hastrup.
Habiendo reconocido las compañías apelantes que su agente tenía que abonar al Sr. Hastrup su comisión de corre-taje, el hecho de que la misma fuera deducida de la canti-dad debida y que sólo se entregara la diferencia, no signi-fica que la Central Vanilina no haya pagado completamente su deuda por las primas de las pólizas y por tanto no ha sido infringido el artículo 1125 del Código Civil.
Probado, como lo ha sido, que lo verdaderamente debido a las compañías fue pagado, no es de importancia que no haya sido entregado a la apelada o al Sr. Hastrup el recibo que esas compañías envían al agente para el cobro de las primas de las pólizas.

La resolución apelada debe ser confirmada.

El Juez Asociado Señor Wolf no intervino.